DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-15 filed November 25, 2020 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 13 states “A computer software product comprising computer readable and executable instructions for instructing a computer processor…”  The specification and figures do not describe computer readable and executable instructions.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 13 is unclear with regards to a “computer software product comprising computer readable and executable instructions”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke (JP2008105456A) in view of Schulte (EP3453931B1) or Hartmann et al. (DE102012011117A1, hereinafter Hartmann).  Note that all three prior art listed are designed for the safety of occupants.
Regarding claims 1, 10, and 13 Ryosuke discloses an open roof assembly (10; Fig. 1) for use in a vehicle roof (12; Fig. 1) of a vehicle (11; Fig. 1), the open roof assembly comprising: a moveably arranged closure member (14; Fig. 1) for selectively covering or at least partially exposing an opening (13; Fig. 1) in the vehicle roof, an electric motor (15; Fig. 1) operatively coupled to the closure member (Fig. 1) configured to move the closure member, and a control unit (17; Fig. 2) operatively coupled to the 
In claims 1, 10, and 13, Schulte teaches a closure member releasing control when a vehicle acceleration exceeds a predetermined acceleration threshold (Schulte - ¶ 66 and Abstract).  Similarly, Hartmann teaches an adjustment system for an adjustable element (Hartmann – ¶ 9) (for possibly a roof panel among other things) releasing control when a vehicle acceleration (¶s 14-15, 17) exceeds a predetermined acceleration threshold (Hartmann - ¶s 2, 15, 17, 31).
For claims 1, 10, and 13, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof assembly of Ryosuke by adding a control release of the closure member to be based on a predetermined acceleration threshold as taught by Schulte or Hartmann.  Doing so, allows for forces to be taken into account which counteract the movement of the closure member during an event (Hartmann – ¶ 2) and reduces the requirements and effort involved in integrating the vehicle door (panel) drive assembly with emergency actuation capability into the vehicle (Schulte – Object of the Invention section, Page 4).
Regarding claim 2
Regarding claims 3, 11,  and 14, Ryosuke in view of Schulte or Hartmann further disclose the wherein the control unit (Ryosuke - 17; ¶ 18) is further configured to, after release of the control, stop a motion of the closure member (Ryosuke - 17; ¶ 18).  
Regarding claim 6, Ryosuke in view of Schulte or Hartmann teaches the assembly of claim 1. Hartmann further teaches wherein an open roof assembly (adjustment system of a vehicle 10; Fig. 1, ¶ 28) an acceleration sensor unit (Hartmann - 32, 42, 52; ¶ 28) configured to detect a vehicle acceleration (Hartmann - ¶ 17).
Regarding claim 7, Ryosuke in view of Schulte or Hartmann discloses an impact detecting means, i.e., sensor (Ryosuke - 18; ¶s 9, 21).
Regarding claim 9, Ryosuke in view of Schulte or Hartmann discloses wherein the control unit (17; Fig. 2) is configured to release the control of the position (Ryosuke - ¶ 6; Schulte - ¶ 91) in dependence of the actual position of the closure member (Schulte - ¶ 91).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke in view of Schulte or Hartmann and further in view of Kenichi Niki (DE112013001891).
Regarding claim 8, Ryosuke in view of Schulte or Hartmann discloses wherein a drive assembly is operatively arranged between the electric motor (15; Fig. 1) and the closure member.  However, Ryosuke in view of Schulte or Hartmann is silent to wherein the drive assembly comprises at least one of a drive cable and a gearing assembly.
In claim 8, Kenichi Niki teaches wherein the drive assembly comprises at least one of a drive cable (8, 9; Fig. 1) and a gearing assembly (19, 20; Figs. 3-4).
For claim 8, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the drive assembly of  Ryosuke in view of Schulte or Hartmann by adding drive cables and a gearing assembly as taught by Kenichi Niki. 

Claims 4-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke in view of Schulte or Hartmann and further in view of Nania (US20150360545).
Regarding claims 4-5, 12, and 15, Ryosuke in view of Schulte or Hartmann further disclose the open roof assembly, and are silent to wherein the control unit is configured to regain control of the position of the closure member after releasing control, and wherein the control unit upon regaining control of the position, controls corresponding to an actual motion of the closure member and then controls a change in the motion.
In claims 4-5, 12, and 15, Nania teaches wherein the control unit (426; ¶ 32) is further configured to regain control (Figs. 4 and 6 of the position of the closure member (516; Fig. 5) after releasing the control (Figs. 4 and 6), and wherein the control unit (426; ¶ 32), upon regaining the control of the position, controls corresponding to an actual motion of the closure member (516; Figs. 5A-5F) and then controls a change in the motion (Fig. 6).  
Regarding claim 13, Nania continues to disclose a computer software product (¶ 32) comprising computer readable and executable instructions for instructing a computer processor (¶ 32) to perform a method of operating an open roof assembly.
For claims 4-5, 12, 13, and 15 it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof assembly of Ryosuke in view of Schulte or Hartmann altering the control unit to regain control, control a change in motion, and disclose a software package as taught/disclosed by Nania.  Doing so, allows for improved control of the open roof assembly (¶s 5-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612